ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Volk on 12/09/2021.

Claims 1, 3, 5-8, 10-11, 14-16, 18, 20-31, 33-38, 42 and 44-67 have been amended to:

1.	(Currently Amended) A fuel heating apparatus for an internal combustion engine, the apparatus comprising:
	a fuel injector having a nozzle, wherein the s a flow passage for a fuel[[,]] and 
	a conductive coil that is wrapped around at least an outer surface of at least a portion of the nozzle, wherein the coil and the nozzle are inductively cooperative with each other such that the coil, in response to a variable current through the coil, is configured to induce a heating of the nozzle;
	a circuit in electrical cooperation with the coil, the circuit configured to (1) provide the variable current through without aid of an outside conflagrant as it exits from the nozzle at the nozzle exit and enters an ignition cylinder of the internal combustion engine 
	a coolant passage configured to provide a flow of a coolant to the coil to reduce a buildup of heat within the coil caused by the variable current through the coil.

3.	(Currently Amended) The apparatus of claim 1, wherein the induced current comprises eddy currents.

5.	(Currently Amended) The apparatus of claim 1, wherein the circuit is further configured to provide the variable current through 

6.	(Currently Amended) The apparatus of claim 1, further comprising an insulator positioned to electrically insulate the coil relative to the nozzle.

7.	(Currently Amended) The apparatus of claim 6, wherein the insulator comprises an electrical bushing that is positioned around the nozzle and between the nozzle and the coil.

8.	(Currently Amended) The apparatus of claim 1, further comprising an insulator 

10.	(Currently Amended) The apparatus of claim 1, wherein the fuel injector further comprises a fuel actuator located upstream from the nozzle with reference to a fuel flow direction for the 
	wherein the nozzle comprises a nozzle body and a nozzle tip, wherein the nozzle body and the nozzle tip are located downstream from the fuel actuator with reference to the fuel flow direction, and wherein the nozzle tip is located downstream from the nozzle body with reference to the fuel flow direction; and
	wherein the coil is wrapped around at least a portion of an outer surface of the nozzle body.

11.	(Currently Amended) A method of heating fuel, the method comprising:
	inductively heating a nozzle of a fuel injector as a fuel flows through the nozzle to thereby heat the fuel, wherein the nozzle includes a nozzle exit, the nozzle comprises providing a varying current through 
	combusting the heated fuel, without aid of an outside conflagrant, as it exits from the nozzle at the nozzle exit and enters an ignition cylinder of an internal combustion engine varying 
	cooling the coil to reduce a buildup of heat within the coil caused by the varying current through the coil by providing a coolant to the coil via a coolant passage that is separated and sealed from a flow passage for the fuel.

14.	(Currently Amended) The method of claim 11, further comprising:
	the flowing fuel passing from a fuel actuator of the fuel injector into the nozzle of the fuel injector, the nozzle further including a nozzle body and a nozzle tip that extends into the a direction of the flowing fuel, wherein the nozzle exit is located on the nozzle tip, and wherein the coil is wrapped around the nozzle body;
	wherein the nozzle comprises inductively heating the nozzle body via the coil; and
	wherein the heated fuel comprises combusting the heated fuel flowing through the nozzle tip to create combustion in 

15.	(Currently Amended) The method of claim 11, further comprising:
	electrically insulating the coil relative to the nozzle.

16.	(Currently Amended) An engine system, the system comprising:
	a fuel injector having a nozzle, wherein the s a flow passage for a fuel[[,]] and 
for an internal combustion engine, wherein at least a first portion of the nozzle protrudes into the ignition cylinder;
	an electromagnetic inductor that circumferentially envelops at least a second portion of the nozzle; 
	a circuit configured to (1) provide a variable current through through in 
	a coolant passage configured to provide a flow of a coolant to the electromagnetic inductor to reduce a buildup of heat within the electromagnetic inductor caused by the variable current through the electromagnetic inductor.

18.	(Currently Amended) The system of claim 16, wherein the electromagnetic inductor comprises:
	a conductive coil that circumferentially envelops at least the second 

20.	(Currently Amended) The system of claim 18, wherein the coil and the nozzle form a step down transformer.

, wherein the circuit further comprises a variable power supply.

22.	(Currently Amended) The system of claim 18, further comprising:
	at least one the 
	a computer in cooperation with the at least one sensor and the circuit, wherein the computer is configured to (1) compare an output from the at least one sensor with a reference value[[,]] and (2) based on the comparison, determine an adjustment for the variable current to be delivered through ,
	wherein the circuit is configured to deliver the adjusted variable current to the coil.

23.	(Currently Amended) The system of claim 22, wherein the at least one sensor comprises an exhaust gas temperature sensor.

24.	(Currently Amended) The system of claim 22, wherein the at least one sensor comprises a plurality of sensors, the plurality of sensors including (1) a speed sensor[[,]] and (2) an exhaust gas temperature sensor.

25.	(Currently Amended) The system of claim 16, wherein the system does not include a spark plug.

26.	(Currently Amended) The system of claim 16, wherein the nozzle further comprises:
	a nozzle body that extends from a shoulder of an upper portion of the fuel injector; and
	a nozzle tip that extends into the ignition cylinder, wherein the nozzle exit is located on the nozzle tip,
	wherein the electromagnetic inductor includes a conductive coil wrapped around an outer surface of the nozzle body.

27.	(Currently Amended) The system of claim 26, 
	an electrical and thermal insulator that is positioned to separate the conductive coil from the nozzle body.

28.	(Currently Amended) The system of claim 27, wherein the insulator comprises an annular member that surrounds the nozzle body, wherein the annular member has an upper portion, a middle portion, and a lower portion;
	wherein the conductive coil wraps around the middle portion;
	wherein the annular member has a wider diameter at its upper and lower portions than at its middle portion;
	wherein the upper portion of the annular member separates the conductive coil from the shoulder of the upper portion of the fuel injector; and
	wherein the lower portion of the annular member separates the conductive coil 

29.	(Currently Amended) The system of claim 28, wherein the coolant passage is separated and sealed from the flow passage for the fuel;
	wherein the ignition cylinder includes an opening through which the nozzle tip and a portion of the nozzle body extend; 
	wherein the nozzle tip extends through the opening and into the ignition cylinder;
	wherein the upper portion of the annular member provides a seal that prevents coolant from the coolant passage leaking into the upper portion of the fuel injector; and
	wherein the lower portion of the annular member engages with the ignition cylinder and provides a seal that prevents coolant from the coolant passage leaking into the opening.

30.	(Currently Amended) The system of claim 29, further comprising:
	a securing fork having (1) an opening through which the nozzle body extends, (2) a first prong, and (3) a second prong, wherein the securing fork is positioned between the upper portion of the annular member and the shoulder of the upper portion of the fuel injector to help define the seal that prevents coolant from the coolant passage leaking into the upper portion of the fuel injector 

31.	(Currently Amended) The system of claim 29, wherein the ignition cylinder a cylinder portion that engages with the lower portion of the annular member.

33.	(Currently Amended) The apparatus of claim 1, wherein the nozzle comprises:
	a nozzle body that extends from a shoulder of an upper portion of the fuel injector; and
	a nozzle tip that extends the ,
	wherein the conductive coil is wrapped around an outer surface of the nozzle body.

34.	(Currently Amended) The apparatus of claim 33, further comprising:
	an electrical and thermal insulator that is positioned to separate the conductive coil from the nozzle body.

35.	(Currently Amended) The apparatus of claim 34, wherein the insulator comprises an annular member that surrounds the nozzle body, wherein the annular member has an upper portion, a middle portion, and a lower portion;
	wherein the conductive coil wraps around the middle portion;
	wherein the annular member has a wider diameter at its upper and lower portions than at its middle portion;
	wherein the upper portion of the annular member separates the conductive coil from the shoulder of the upper portion of the fuel injector; and
the 

36.	(Currently Amended) The apparatus of claim 35, wherein the coolant passage is separated and sealed from the flow passage for the fuel 
	wherein the upper portion of the annular member provides a seal that prevents coolant from the coolant passage leaking into the upper portion of the fuel injector; and
	wherein the lower portion of the annular member provides a seal that prevents coolant from the coolant passage leaking into an opening in the ignition cylinder.

37.	(Currently Amended) The apparatus of claim 36, further comprising:
	a securing fork having (1) an opening through which the nozzle body extends, (2) a first prong, and (3) a second prong, wherein the securing fork is positioned between the upper portion of the annular member and the shoulder of the upper portion of the fuel injector to help define the seal that prevents coolant from the coolant passage leaking into the upper portion of the fuel injector 

38.	(Currently Amended) The apparatus of claim 36, wherein the ignition cylinder includes a cylinder portion that engages with the lower portion of the annular member.

42.	(Currently Amended) The method of claim 11, wherein the heated fuel 
	the heated fuel at the autoignition temperature point combusting as it exits the nozzle at the nozzle exit to create combustion in 

44.	(Currently Amended) The apparatus of claim 1, wherein the circuit is configured to control the variable current through the coil so that the heated nozzle heats the fuel to the autoignition temperature point so that the heated fuel combusts at the nozzle exit during a combustion phase for the ignition cylinder.

45.	(Currently Amended) The apparatus of claim 23, wherein the computer is further configured to (1) process exhaust gas temperature data from the exhaust gas temperature sensor to determine whether or not combustion within the ignition cylinder is occurring at a defined level[[,]] and (2) control adjustments of the variable current to be delivered through or not combustion within the ignition cylinder is occurring at the defined level.

46.	(Currently Amended) The system of claim 16, wherein the circuit is configured to control the variable current so that the heated nozzle heats the fuel to the autoignition temperature point so that the heated fuel combusts at the nozzle exit during a combustion phase for the ignition cylinder.

47.	(Currently Amended) The apparatus of claim 1, wherein the circuit is further configured to control the variable current to create continuous combustion of the heated fuel at the nozzle exit 

48.	(Currently Amended) The apparatus of claim 1, wherein the fuel is gasoline fuel, and wherein the circuit is further configured to control the variable current to combust the gasoline fuel at the nozzle exit.

49.	(Currently Amended) The apparatus of claim 1, wherein the fuel is diesel fuel, and wherein the circuit is further configured to control the variable current to combust the diesel fuel at the nozzle exit.

50.	(Currently Amended) The apparatus of claim 1, wherein the fuel is natural gas, and wherein the circuit is further configured to control the variable current to combust the natural gas at the nozzle exit.

51.	(Currently Amended) The method of claim 11, wherein the varying current of the heated fuel at the nozzle exit 

52.	(Currently Amended) The method of claim 11, wherein the fuel is gasoline fuel.

, wherein the fuel is diesel fuel.

54.	(Currently Amended) The method of claim 11, wherein the fuel is natural gas.

55.	(Currently Amended) The system of claim 16, wherein the circuit is further configured to control the variable current to create continuous combustion of the heated fuel at the nozzle exit 

56.	(Currently Amended) The system of claim 16, wherein the fuel is gasoline fuel, and wherein the circuit is further configured to control the variable current to combust the gasoline fuel at the nozzle exit.

57.	(Currently Amended) The system of claim 16, wherein the fuel is diesel fuel, and wherein the circuit is further configured to control the variable current to combust the diesel fuel at the nozzle exit.

58.	(Currently Amended) The system of claim 16, wherein the fuel is natural gas, and wherein the circuit is further configured to control the variable current to combust the natural gas at the nozzle exit.

59.	(Currently Amended) The apparatus of claim 1, wherein the coolant passage is external to the fuel injector and provides the coolant to the coil so that the coolant contacts the coil as the coolant flows through the coolant passage, and wherein the 

60.	(Currently Amended) The apparatus of claim 59, wherein the coolant comprises an engine oil.

61.	(Currently Amended) The apparatus of claim 59, wherein the coolant comprises air or a high volume gas stream capable of removing heat from the coil.

62.	(Currently Amended) The method of claim 11, wherein the coolant passage is external to the fuel injector and wherein the coil comprises the coolant passage providing the coolant to the coil so that the coolant contacts the coil as the coolant flows through the coolant passage.

63.	(Currently Amended) The method of claim 62, wherein the coolant comprises an engine oil.

64.	(Currently Amended) The method of claim 62, wherein the coolant comprises air or a high volume gas stream capable of removing heat from the coil.

65.	(Currently Amended) The system of claim 16, wherein the coolant passage is external to the fuel injector and provides the coolant to the electromagnetic inductor so that the coolant contacts the electromagnetic inductor as the coolant flows through the coolant passage, and wherein the coolant passage is separated and sealed form the 

66.	(Currently Amended) The system of claim 65, wherein the coolant comprises an engine oil.

67.	(Currently Amended) The system of claim 65, wherein the coolant comprises air or a high volume gas stream capable of removing heat from the electromagnetic inductor.

Reasons for Allowance
	Claims 1, 3, 5-8, 10-11, 14-16, 18, 20-31, 33-38, 42 and 44-67 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art of record fails to teach the specific combination of features concerning the conductive coil that is wrapped around an outer surface of the fuel injector nozzle, said coil being heated to an autoignition temperature point such that the fuel combusts at the nozzle without aid of an outside conflagrant as it is injected into an ignition cylinder, and wherein a coolant passage is configured to provide a flow of coolant to the coil to reduce a buildup of heat within the coil caused by a variable current through the coil in combination with the other claim limitations.
The closest prior art of record concerning a conductive coil that is wrapped around the nozzle of a fuel injector for a direct/cylinder injection internal combustion 
The closest prior art of record concerning the provision of a heated fuel injector nozzle, via which the fuel is heated to an autoignition temperature point such that no outside conflagrant is required, is that of WO 0190568 (Boboschewski), however, the heating element per Boboschewski is not wrapped around the fuel injector nozzle, and Boboschewski further fails to teach a corresponding coolant passage.
It is noted that while the prior art of record does teach a variety of different fuel injector nozzle cooling passage configurations, none of said configurations suggest the combination of features per the independent claims, and such that aside from extensively modifying the inventions of the prior art of record, there is no reasonable way to arrive at the claimed invention(s) without the exercise of inventive skill [e.g., even if one were to suggest implementing a cooling passage for the fuel injector nozzle, there would be no reasonable way to suggest that said cooling passage is configured to provide a flow of coolant to a coil that is wrapped around the outer surface of the nozzle of the fuel injector].
As such, the claimed invention(s) may be regarded as both novel and inventive, such that said invention(s) enable a distinct degree of control of the heating and/or cooling of the nozzle and/or the combustion within the cylinder [e.g., the particular way via which the coil wrapped around the nozzle is configured to heat the fuel to an autoignition temperature in combination with the corresponding coolant passage that allows for a coolant to be delivered to the coil wrapped around the nozzle enables a distinct degree of control of the heating and/or cooling of the nozzle, which in turn, will have a distinct operational effect on the internal combustion engine].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747